DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
•    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US pat. 10,117,442. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of ‘442 fully encompasses the 
•    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US pat. 9469457. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of ‘457 fully encompasses the limitations of claim 1 of the current application. 
•    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US pat. 8512780. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the fuel cell of Asou for removing, i.e. consuming oxygen from the storage chamber the motivation being storing of oxidatively-degradable foodstuffs. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 are rejected since the phrase ”flexible, collapsible and expandable” is a relative term, which renders the claim indefinite. The terms “flexible, collapsible and expandable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “flexible, collapsible and expandable”; it is unclear as to what degree of difference is encompassed by this phrase, if a same “plastic sheeting”. It is unclear if the phrase is with respect to any plastic material, with respect to a specific thickness, i.e. 
Claims 6 and 12 are rejected due to the phrase “plastic sheeting”. The terms “plastic sheeting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “plastic sheeting”; it is unclear as to what degree of difference is encompassed by this phrase, if a same “plastic” but not a sheet. It is unclear if the phrase is with respect to any plastic material, with respect to a specific thickness, i.e. “sheet”, with respect to a combination of type of plastic and thickness, with respect to any material which can be “flexible, collapsible and expandable”, i.e. heated or under force or with respect to something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asou (JP 09201182) in view of Fujita et al. (4212891).
Asou discloses a pressure-stable sealable rigid tote, such as a refrigerator (preservation warehouse 15; refrigerator) (see Drawing 2, [0025]) of limited oxygen permeability for storing of oxidatively-degradable foodstuffs.
A fuel cell comprising an anode and a cathode (PEM fuel cell 4) (0023, 0024) and a cathode inlet (see Drawing 2) in gaseous communication with an inside of the tote (see Drawings 1 and 2) and thereby extract oxygen from inside the tote (par. 0040 oxygen consumed 0036).  The cathode configured to consume oxygen inside the tote (par. 0035 hypoxic condition) and thereby extract oxygen from the inside of the tote (par. 0020; hypoxic condition, par. 0024; consume oxygen) and an external hydrogen source in gaseous communication with the fuel cell anode (hydrogen cylinder 7, 0024).
Fujita relates to a method and apparatus for storing foodstuffs by using an electrolytic cell for removing oxygen from the storage chamber (see abstract and Drawings) The cathode configured to consume oxygen inside the tote and thereby extract oxygen from the inside of the tote (abstract).
Asou shows in a first embodiment (see Drawing 1) the system of their invention, where the tableware plate that carries foodstuffs (14) in the same warehouse (15) or storage facility as the PEM fuel cell (4) and the hydrogen cylinder (7).  In addition, the location of the fuel cell is seen as an obvious matter of design and/or preference.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fuel cell of Asou for removing oxygen from the storage chamber, i.e. extract oxygen inside the tote as taught by Fujita motivation being storing of oxidatively-degradable foodstuffs as desired by both.
Fujita discloses that the storage chamber (1) is preferably provided with a refrigerator (col. 4, lines 24-26; col. 7, lines 17-22) such that the fuel cell is contained therein.
Since Asou and Fujita are both directed to storing and preserving foodstuffs by using an electrolytic cell for removing oxygen from a food storage chamber, since it is well known in the art that a method of cold storage or refrigeration is employed for storing and preserving foods as taught by Fujita (col. 1 lines 16-18).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the refrigerator of Fujita into the preservation warehouse of Asou, in order to maintain a constant cold temperature inside the warehouse for enhancing food storage and preservation due to refrigeration temperatures.
Fujita further teach the device comprising a carbon dioxide remover which is activated carbon (col. 9 line 7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to teach the fuel cell of Asou for removing oxygen from the storage chamber further comprising 
With respect to claim 7, Asou discloses a pressure-stable sealable rigid tote, such as a refrigerator (preservation warehouse 15; refrigerator) (see Drawing 2, [0025]) of limited oxygen permeability for storing of oxidatively-degradable foodstuffs.
A fuel cell comprising an anode and a cathode (PEM fuel cell 4) (0023, 0024) and a cathode inlet (see Drawing 2) in gaseous communication with an inside of the tote (see Drawings 1 and 2).  The cathode configured to consume oxygen inside the tote and thereby extract oxygen from the inside of the tote (par. 0020; hypoxic condition, par. 0024; consume oxygen) and an external hydrogen source in gaseous communication with the fuel cell anode (hydrogen cylinder 7, 0024).
The fuel cell is configured to react hydrogen from the hydrogen source with oxygen located in the tote to consume the oxygen (par. 0024).
Fujita relates to a method and apparatus for storing foodstuffs by using an electrolytic cell for removing oxygen from the storage chamber (see abstract and Drawings) The cathode configured to consume oxygen inside the tote and thereby extract oxygen from the inside of the tote (abstract).
Asou shows in a first embodiment (see Drawing 1) the system of their invention, where the tableware plate that carries foodstuffs (14) in the same warehouse (15) or storage facility as the PEM fuel cell (4) and the hydrogen cylinder (7).  In addition, the location of the fuel cell is seen as an obvious matter of design and/or preference.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fuel cell of Asou for removing oxygen from the storage chamber, i.e. extract oxygen inside the tote as taught by Fujita motivation being storing of oxidatively-degradable foodstuffs as desired by both.
Claims 8-11 are taken as above.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asou (JP 09201182) in view of Fujita et al. (4212891) and White (6256905).
Asou and Fujita are taken as above. 
Though silent to a flexible material, both Asou and Fujita teaches controlled atmosphere for storing perishable food products and thus one of ordinary skill in the art would have been motivated to look to the art of device for controlling atmosphere for storing perishable food products as taught by White.
Thus since Asou and Fujita teach a controlled atmosphere container and since White teaches the same controlled atmosphere container further comprising an inner tote comprising either a bag which is “in certain situations a hard, non-flexible container” (col. 12 lines 4-6) or a flexible material since the 

Response to Arguments
	With respect to applicants urging Asou is silent to teaching “thereby extract oxygen from inside the tote” importantly Asou specifically teaches the problem solved for suppressing food deterioration by storing the perishable “in low oxygen atmosphere”.  More specifically a sealed tote, where “tote” comprises a same refrigerator per claims 2 and 9 which is maintained in a “hypoxic condition” (par. 0035, 0044).  
	With respect to applicants urging Asou is silent to a cathode to consume the oxygen, i.e. the fuel cell is within the tote as opposed to outside thereof and thus in response to applicant's arguments against the references individually, it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and thus while Asou does not disclose all the features of the present claimed invention, Asou does teach achieving a same claimed hypoxic condition within the tote with a same claimed fuel cell, an illustration of a fuel cell within the tote at drawing 7 where Fujita is relied upon to teach the fuel cell within the tote to achieve a same desired atmosphere within, either external to the tote or “it may be put inside the storage chamber” (col. 5 lines 49-51).
	 With respect to applicants urging directed to the combination of the PEM fuel cell with that of Fujita, it is initially noted applicants claims are directed to a fuel cell, and not a specific type.  The claimed fuel cell components are known and typical of fuels cells as is taught by both and as typically defined to consume oxygen.  Both teach a same fuel cell for its art recognized purpose of achieving an 
	With respect to applicants urging directed to modifying Asou.  Asou specifically teaches achieving a same claimed hypoxic condition within the tote with a same claimed fuel cell, an illustration of a fuel cell within the tote at drawing 7 where Fujita is relied upon to teach the fuel cell within the tote to achieve a same desired atmosphere within, either external to the tote or “it may be put inside the storage chamber” (col. 5 lines 49-51).
	With respect to applicants urging directed to the obviousness rejection and the placement of the fuel cell and applicants urging directed to the Office Action citing “design and/or preference”, it is noted the Office Action does not cite the MPEP with respect to such.  The design and/or preference is with respect to a taught either/or, i.e. either in the tote or outside the tote.
It is further noted with respect to applicants urging directed to the combination, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since one of ordinary skill in the art would recognize the fuel cell as taught by both has only two placements, either 
With respect to claim 7, both teach a same Hydrogen source, where it is further noted the claimed hydrogen source is not limited where both teach such for reactive purposes, where air which comprises hydrogen is further a hydrogen source such as in the instant case for achieving the same claimed oxygen depleted atmospheres for perishables as taught by both.
With respect to the provided double patenting rejections, no terminal disclaimer has been received at the time of the current Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.